DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.
Status of the Claims
The status of the claims is as follows:
Claims 4-9, 11-14 and 16-17, filed on 24 November 2020, are pending.
Claims 5, 6 and 11-14 have been amended.
Claims 1-3, 10 and 15 have been cancelled.
Claims 4-9, 11-14 and 16-17 have been hereby examined.

Withdrawn Objections/Rejections
Rejection of claims 1, 2, 3, 6, 11, 12, 14, 16 and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dinesh-Kumar et al. and Clough et al has been withdrawn in light of the amendments dated 24 November 2020.
Rejection of claims 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dinesh-Kumar et al. and Clough et al, in further view of Rugini et al has been withdrawn in light of the amendments dated 24 November 2020.
Rejection of claims 8 and 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dinesh-Kumar et al. and Clough et al, and in further view of Dean et al has been withdrawn in light of the amendments dated 24 November 2020.
Rejection of claim 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dinesh-Kumar et al. and Clough et al and Dean et al and in further view of Azad et al  
Rejection of claim 13 under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Dinesh-Kumar et al. and Clough et al and in further view of Gleba et al  has been withdrawn in light of the amendments dated 24 November 2020.
Rejection claim 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dinesh-Kumar et al. and Clough et al, in further view of Romano  has been withdrawn in light of the amendments dated 24 November 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4, 6, 11, 12, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abad et al (16 July 2009; US 2009/0183279 A1), Dinesh-Kumar et al. (2003. Virus-Induced gene silencing. In Methods in Molecular Biology: Plant Functional Genomics: Methods and Protocols. pgs 287-293) and Clough et al (1998. Floral dip: a simplified method for Agrobacterium-mediated transformation of Arabidopsis thaliana. The Plant Journal. 16: 735-743), Chung et al (2000. Floral spray transformation can efficiently generate Arabidopsis transgenic plants. Transgenic research 9: 471-476), and Fishel et al (2001. Integrated Pest Management: Introduction to crop scouting. pgs 1-23). 
The claims are broadly drawn to a process of protecting crop plants on a field from a pest comprising growing said plants in soil of said field, determining, in a desired growth state of said plants, infestation of at least one of said plants by a pest and expressing a protein or an RNA that is detrimental to the pest comprising spraying aerial parts of the plant with an aqueous suspension containing Agrobacterium, at least one abrasive and as a spray adjuvant, a nonionic surfactant. The claims are further drawn to wherein the spray adjuvant is polyalkyleneoxide-modified heptamethyltrisiloxane, wherein the abrasive is carborundum, wherein the nucleic acid construct is flanked by a T-DNA border sequence on at least one side and wherein the Agrobacterium comprising a nucleic acid construct containing a DNA sequence of interest is operably linked to a promoter active in plant cells. 

	 Abad et al teach methods for producing compositions and transgenic plants that are detrimental to plant pests. Abad et al teach a method for protecting a plant from a pest, comprising introducing into a plant at least one expression vector comprising a nucleotide sequence that encodes a pesticidal polypeptide and the plant produces a pesticidal polypeptide having pesticidal activity against a coleopteran pest [claims 22 and 23]. Abad et at teach nucleic acids, variants and fragments obtained from Bacillus thuringiensis (SEQ ID NO: 1) encoding polypeptides (SEQ ID NO: 2) having pesticidal activity against insect pests (which reads on DNA sequence of interest encoding a protein or an RNA that is detrimental to the pest) [0010]. The nucleic acids can be used to produce transgenic monocot or dicot plants that comprise at least one nucleotide construct operably linked to a promoter that drives expression of the encoded pesticidal polypeptide [0012]. The expression cassette comprising a toxin nucleotide sequence (SEQ ID NO: 1) operably linked to the pinII promoter can be inserted into the vector carrying the transgene composed the 35S promoter from CMV, the hygromycin phosphotransferase gene and the 3’ region of the nopaline synthase gene from the T-DNA of the Ti plasmid of Agrobacterium (which reads on nucleic acid construct is flanked by a T-DNA border sequence on at least one side, which permits the transfer of said nucleic acid construct into cells of said plant) [0214]. A transformed plant can contain a nucleic acid comprising codons optimized for expression in a crop plant such as a corn plant [0013]. Expression of a coding sequence by such a transformed plant (e.g. dicot or monocot) will result in the production of a pesticidal polypeptide and confer increased insect resistance to the plant [0013].  Methods for introducing polynucleotide or polypeptides into plants are known in the art including stable transformation methods, transient transformation methods, and virus-mediated methods [0139] and include Agrobacterium-mediated transformation [0141]. Compositions of the embodiments find use in protecting plants, seeds and plant products in a variety of ways including placing an effective amount of the pesticidal composition in the environment of the pest by a procedure selected from spraying, dusting broadcasting or seed coating [0154]. Pesticidal proteins can be fermented in a bacterial host and used as a microbial spray and any suitable microorganism can be used for this purpose [0171]. Pesticidal proteins can be produced by introducing a heterologous gene into a cellular host and the encapsulated pesticidal proteins may be applied to the environment hosting a target pest, e.g. soil, water, and foliage of plants [0172]. The transformed microorganism can be formulated with an acceptable carrier (wettable powder, an aerosol or spray) [0173]. The compositions can be combined with one or more agrochemicals including surfactants or adjuvants customarily employed in the art to facilitate product handling and application for particular target pests [0174]. Methods of applying the pesticidal proteins produced include foliar application, seed coating and soil application and the number of applications and the rate of application depends on the intensity of infestation by the corresponding pests [0174]. The compositions (including the transformed microorganisms and pesticidal proteins) can be applied to the environment of an insect pest by, for example spraying at the time when the pest has begun to appear or before the appearance of pests as a protective measure [0179]. It is generally important to obtain good control of 
	After considering Abad et al as a whole, one of ordinary skill in the art would understand that one can produce pesticidal proteins in plants and that these proteins would protect the plant from pest infestation. One would understand how to transform plants with an expression cassette comprising a toxin nucleotide sequence operably linked to a promoter that is flanked by a T-DNA border sequence. One would understand that the methods for introducing polynucleotides or polypeptides into plants are known in the art and include stable transformation, transient transformation and virus-mediated methods. One would also understand that you can apply the transformed microorganisms to the environment of the pest by spraying the plants.  One would understand that the spray can include agrochemicals customarily employed in the art that include wettable powders, surfactants or adjuvants.

	Abad et al does not specifically teach growing plants in soil of a field, determining, in a desired growth state of said plants, infestation of at least one of said plants by a pest. Abad et al does not teach at least one abrasive, such as carborundum, suspended in the Agrobacterium suspension or that the spray adjuvant is a nonionic surfactant.

	Dinesh-Kumar teach virus-induced gene silencing (VIGS) in tomato plants using Agrobacterium containing pTRV1 and pTRV2 constructs (pg 291, 3.2.3).  The pTRV1 and pTRV2 constructs are flanked by T-DNA borders, contain the CaMv 35S promoter and the kanamycin resistance gene (Fig. 1). The leaves are transfected by adding a pinch of carborundum (which reads at least one abrasive and on a particulate inorganic carrier for wettable powders) to the culture which includes acetosyringone (which reads on a spray adjuvant) and spraying the leaves from approx. 8 in away (which reads on aerial parts of the plant) (pg 291, 3.2.3). Plants are grown at 23º-26ºC with adequate lighting and silencing phenotype could be seen around 14 D after infiltration (pg 291, 3.2.3). 
After considering Dinesh-Kumar as a whole, one of ordinary skill in the art would understand that the addition of abrasives (carborundum) and adjuvants are commonly utilized in the art when transforming plants by means of spray methods using Agrobacterium mediated transformation.  

Clough et al teach using Silwet® L-77 (which reads on polyalkyleneoxide-modified heptamethyltrisiloxane, a nonionic, organo-silicone surfactant) in floral dip transfection methods. Clough et al teach that use of Silwet® L-77 has become common (pg. 737, left col., para. 3) and that it “reduces surface tension more than most surfactants and, at doses with low phytotoxicity, greatly enhances entry of bacteria into relatively inaccessible plant tissues. Use of surfactant also allowed transformation upon spraying of Arabidopsis floral tissues with Agrobacterium” (pg. 740, left col., para. 2). Clough et al found that the only significantly beneficial components of the standard medium were the sucrose and the Silwet® L-77 (pg. 738, left col., para. 2). Clough et al found that transformants could be obtained at a high rate simply by dipping flowering plants in Agrobacterium that are suspended in a solution containing sucrose and Silwet® L-77 9pg. 740, left col., para. 1). Clough et al showed that levels of Silwet® L-77 between 0.02% and 0.1% gave about 20-fold great rates of transformation (Fig 2; pg. 738, left col., para. 1). 
	After considering Clough et al as a whole, one of ordinary skill in the art would understand the importance surfactants in Agrobacterium mediated transformation.  One would also understand that the use of a polyalkyleneoxide-modified heptamethyltrisiloxane in transformation can increase the rates of transformation 20-fold. 

Chung et al teach that floral spray transformation can be used to generate transgenic plants. Chung et al teach that a DNA fragment corresponding to the rice sod1 coding sequence was cloned into the T-DNA transfer vector pBI121.The DNA was inserted in the sense or antisense orientation under the control of the cauliflower mosaic virus 35S promoter and then transformed into Agrobacterium tumefaciens GV3101 [page 473, col. 2, para. 2]. Six-week-old, vigorous, bolting Arabidopsis plants were kept in the water-saturated soil and sprayed once or three times within a day per transformation [page 472, col. 2, para. 3]. Chung et al teach that the 2-10 cm bolting height/development stage can improve the transformation efficiency.  A manual soft pump nozzle with a plastic bottle of 11 volume, which can generate aerosol in a fine mist, was used and sprayed from a distance of 20-30 cm about the plants [page 472, col. 2, para. 3]. Chung et al found that the transformation rate of rice sod1 in Arabidopsis using 
	After considering Chung et al as a whole, one of ordinary skill in the art would understand that transformation rates using floral spray methods are comparable to those obtained using vacuum-infiltration methods. One would also understand that the growth stage of the plant can improve the transformation efficiency. The simplified floral spray methods are being used to transform horticultural plants. 

Fishel et al teach the concepts, methodologies and techniques of crop scouting for integrated pest management [entire document].  Fishel et al teach “through a regular and systematic field-sampling program, scouting provides field-specific information on pest pressure and crop injury and that this information is essential to the appropriate selection and application of pest management procedures” [page 1, left col., para. 1]. Fishel et al state that “pest management professionals will use information provided by the crop scout to select and implement a pest management program” [ page 1, para. bridging cols. 1 and 2]. Fishel et al teach that fields (which reads on growing said plants in soil of said field) are scouted to determine whether one or more pest management tactics are justified [page 1, right col., para. 3; Fig. 2]. Fishel et al state that it is important to know how to stage a crop, because its susceptibility to, or its ability to recover from, pest damage is often influenced by its growth stage [page 7, para. bridging cols. 1 and 2; Fig. 11; Appendix-identifying crop growth stages]. “Monitoring of the crop growth stages most vulnerable to key pests (which reads on determining in a desired growth state of said plants, infestation of at least one of said plants by a pest) may also be used to determine timing of sampling because there must be synchrony between the injurious stage of the pest and the vulnerable stage of the host crop [page 9, col. 2, para. 2].
Agrobacterium composition that would enable the plant to produce proteins detrimental to the pest.

	It would have been obvious to one of ordinary skill in the art, at the time of the invention to modify the methods of protecting a crop plant from a pest by expressing in a plant a protein that is detrimental to a pest comprising spraying aerial parts of a plant with an aqueous suspension containing Agrobacterium comprising a DNA sequence of interest operably linked to a promoter as taught by Abad et al and to include in the Agrobacterium suspension an abrasive and a non-ionic surfactant as taught by Dinesh-Kumar and Clough et al, respectively. Dinesh-Kumar and Clough et al utilize Agrobacterium mediated plant transformation by spraying the aerial parts of the plants (foliage and/or floral tissues).  Abad et al teach the spray can include agrochemicals customarily employed in the art that include wettable powders, surfactants or adjuvants and that the transformed microorganism can be formulated with an acceptable carrier (wettable powder, an aerosol or spray) [0173]. Dinesh-Kumar teach carborundum powder as the abrasive, which facilitates entry of the Agrobacterium into the cell. Clough et al teach that the nonionic surfactant, Silwet® L-77, reduces surface tension more than most surfactants, enhances bacterial entry and increases transformation rates about 20-fold. One would have been motivated to include the abrasive, carborundum, and the nonionic surfactant, Silwet® L-77, in the Agrobacterium suspension to enhance bacterial entry into the aerial parts of the plants and increase transformation of the plants. One would have had reasonable expectations of success given that the use of abrasives and surfactants are common in the art, known to enhance entry of bacteria into plant tissues and increase transformation rates.



It would have been obvious to one of ordinary skill in the art at the time of the invention to determine, in a desired growth state, an infestation by a pest of at least one plant growing in soil of a field as taught by Fishel et al and use the methodology of protecting a crop plant from a pest as taught by Abad et al, Dinesh-Kumar, Clough et al and Chung et al. Fishel et al teach that fields are scouted to determine whether one or more pest management tactics are justified and that it is important to know how to stage a crop, because its susceptibility to, or its ability to recover from, pest damage is often influenced by its growth stage [page 7, para. bridging cols. 1 and 2; Fig. 11; Appendix-identifying crop growth stages]. Furthermore, Chung et al teach that applying the Agrobacterium spray at certain developmental stages can improve the transformation efficiency. Abad et al state that it is generally important to obtain good control of pests in the early stages of plant growth, at this is the time when the plant can be most severely damaged [0179]. Given that insect pests are a major factor in the loss of the world’s agricultural crops [Abad et al; [0003]], one would have been motivated to scout the field of plants, at a desired growth stage, for pest infestation and apply the pest management strategy as taught by Abad et al, Dinesh-Kumar, Clough et al and Chung et al. Applying pest management strategies to insect infested crop plant is commonly practiced, routine in the art and decreases economic loss to the agricultural industry .  . 



Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abad et al (16 July 2009; US 2009/0183279 A1), Dinesh-Kumar et al. (2003. Virus-Induced gene silencing. In Methods in Molecular Biology: Plant Functional Genomics: Methods and Protocols. pgs 287-293) and Clough et al (1998. Floral dip: a simplified method for Agrobacterium-mediated transformation of Arabidopsis thaliana. The Plant Journal. 16: 735-743), Chung et al (2000. Floral spray transformation can efficiently generate Arabidopsis transgenic plants. Transgenic research 9: 471-476), and Fishel et al (2001. Integrated Pest Management: Introduction to crop scouting. pgs 1-23) as applied to claims 4, 6, 11, 12, 14, 16 and 17 above, in further view of Rugini et al (1991. Increase of rooting ability in the woody species kiwi (Actinidia deliciosa A. (Chev.) by transformation with Agrobacterium rhizogenes rol genes. Plant Cell Reports 291-295.) and Lin (1995. Electrotransformation of Agrobacterium. In Methods in Molecular Biology: vol. 47, ed. J.A. Nickoloff. pp. 171-178.). 

The claim is broadly drawn to a process of protecting crop plants on a field from a pest comprising growing said plants in soil of said field, determining, in a desired growth state of said plants, infestation of at least one of said plants by a pest and expressing a protein or an RNA that is detrimental to the pest comprising spraying aerial parts of the plant with an aqueous suspension containing Agrobacterium, at least one abrasive and as a spray adjuvant, a nonionic surfactant wherein the aqueous suspension contains cells of Agrobacterium strain in a concentration of at most 2.2.107-cfu/ml of said suspension. 
The teachings of Abad et al, Dinesh-Kumar et al, Clough et al, Chung et al and Fishel et al are discussed supra.
OD600 of the Agrobacterium culture to 1.5 (pg 291, 3.2.3).
Abad et al, Dinesh-Kumar et al, Clough et al, Chung et al and Fishel et al do not teach wherein said aqueous suspension contains said cells of said Agrobacterium strain in a concentration of at most 2.2.107-cfu/ml of said suspension.

Rugini et al teach transforming kiwi plants with heterologous ORF 11 (rol B) genes to increase rhizognesis (page 291, right col., para. 2).  Rugini et al teach an aqueous suspension containing approximately 108 cells/ml Agrobacterium (page 292, left col., para. 3). Rugini et al teach that a leaf disc was immersed in the suspension and pressed onto carborundum granules (which reads on a particulate inorganic carrier for wettable powder and an abrasive) and remained in the suspension for about 1 hour (page 292, left col., para. 4). 
Lin teaches that Agrobacterium cells are very mucoid and aggregate as the cell density increases to 108 cells/mL and that high transformation efficiency is difficult to obtain if the cells are aggregated (pg. 175, para. 2).  Lin further teach that to attain high efficiencies for transformation it is important to have concentration of greater than 5 x 1010 cells/mL but that it is impractical to prepare large amounts of cells at this concentration (pg. 176, para. 1). 
Therefore, after considering the teachings of Lin as a whole, one of ordinary skill in the art would understand that concentrations of at or below 108 cells/mL would increase the transformation efficiency because it decrease aggregation and is practical to prepare in large amounts. 

Although Abad et al, Dinesh-Kumar et al, Clough et al, Chung et al and Fishel et al do not teach the exact concentration of the Agrobacterium culture, the adjustment of particular conventional working parameters such as percentages of concentration of Agrobacterium suspension is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular concentration is an obvious 
Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05).
Nevertheless, as taught by Lin, using a concentration of at or below 108 cells/mL would increase the transformation efficiency because it decrease aggregation and is practical to prepare in large amounts.  Therefore the teachings of Lin would motivate one or ordinary skill in the art to use concentrations of below 108 cells/mL to increase transformation efficiency.  
Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abad et al (16 July 2009; US 2009/0183279 A1), Dinesh-Kumar et al. (2003. Virus-Induced gene silencing. In Methods in Molecular Biology: Plant Functional Genomics: Methods and Protocols. pgs 287-293) and Clough et al (1998. Floral dip: a simplified method for Agrobacterium-mediated transformation of Arabidopsis thaliana. The Plant Journal. 16: 735-743), Chung et al (2000. Floral spray transformation can efficiently generate Arabidopsis transgenic plants. Transgenic research 9: 471-476), and Fishel et al (2001. Integrated Pest Management: Introduction to crop scouting. pgs 1-23) as applied to claims 4, 6, 11, 12, 14, 16 and 17 above, and in further view of Dean et al (W02007050715 A2, May 3, 2007).

The claims are broadly drawn to a process of protecting crop plants on a field from a pest comprising growing said plants in soil of said field, determining, in a desired growth state of said plants, infestation of at least one of said plants by a pest and expressing a protein or an RNA that is detrimental to the pest comprising spraying aerial parts of the plant with an aqueous suspension containing Agrobacterium, at least one abrasive and as a spray adjuvant, a nonionic surfactant wherein the median particle size of the abrasive is between 0.1 and 30 (µm) and has a D90 value of at most 40 µm.  
The teachings of Abad et al, Dinesh-Kumar et al, Clough et al, Chung et al and Fishel et al are discussed supra.

Dean et al teach methods for safe delivery of biologically-active plant transformation agents using non-fibrous silicon carbide (carborundum) powder and that the carborundum powder may be in any size range smaller than a plant cell (i.e., normally ranging from fine (320 grit or 32.5 to 36 microns) to superfine (600 grit or 13 to 16 microns) to nanopowders of 1000 grit or 6.8 microns (pg. 12, lines 9-11). Thus it would have been obvious to use the standard particle size abrasive as commonly used in the art and taught by Dean et al with reasonable expectations of success.
Dean et al use an artist’s air brush to apply the solution of nucleic acids coated on the carborundum powder and used the particle size as listed above (specifically 36 to 13 microns-see Examples 1 and 2). Therefore, it would have been obvious to utilize abrasives with median particle sizes between 0.1 and 30 µm that have a D90 value of at most 40. One would have been motivated to use abrasive of this size so not to damage the spraying apparatus while still providing optimum delivery of biologically-active plant transformation agents. One would have had reasonable expectations of success given that use of these particle sized abrasives were commonly used by the skilled practitioner and taught by Dean et al.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abad et al (16 July 2009; US 2009/0183279 A1), Dinesh-Kumar et al. (2003. Virus-Induced gene silencing. In Methods in Molecular Biology: Plant Functional Genomics: Methods and Protocols. pgs 287-293) and Clough et al (1998. Floral dip: a simplified method for Agrobacterium-mediated transformation of Arabidopsis thaliana. The Plant Journal. 16: 735-743), Chung et al (2000. Floral spray transformation can efficiently generate Arabidopsis transgenic plants. Transgenic research 9: 471-476), and Fishel et al (2001. Integrated Pest Management: Introduction to crop scouting. pgs 1-23) as applied to claims 4, 6, 11, 12, 14, 16 and 17 above, and in further view of Azad et al (2000. A new leaf blotch disease of Sudangrass caused by Pantoea ananas and Pantoea stewartii. Plant Disease 84: 973-979). 
 wherein the aqueous suspension contains said abrasive in an amount of between 0.02 and 2% by weight of said suspension.
The teachings of Abad et al, Dinesh-Kumar et al, Clough et al, Chung et al and Fishel et al are discussed supra.
Abad et al, Dinesh-Kumar et al, Clough et al, Chung et al and Fishel et al do not teach wherein the aqueous suspension contains said abrasive in an amount of between 0.02 and 2% by weight of said suspension.
Azad et al teach a bacterial suspension mixture with celite (an abrasive material) at the rate of 0.1% (g/vol) and applied to the plant leaves with a soft cloth (pg. 974, col. 1; Fig. 1). Azad et al found that plants which were injured before or during inoculations showed symptoms several days earlier than on plants that were inoculated by spraying (pg. 978, col. 1). Therefore, it would have been obvious to use concentrations as commonly used in the art and taught by Azad et al with the methods taught by Abad et al, Dinesh-Kumar et al, Clough et al, Chung et al and Fishel et al to obtain early symptoms of transformation. One would have had reasonable expectations of success given the success of the methods as taught by Azad et al who showed that plants that were wounded before/during inoculation, including those with a concentration of 0.1% abrasive, showed symptoms of transformation earlier than those that were sprayed without wounding. 
The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize especially given the variation known in the art for Agrobacterium-mediated transfection. One skilled in the art at the time the invention was made would have been motivated to use such an abrasive concentration as a matter of routine optimization and experimentation. The adjustment of particular conventional working parameters such as percentages  this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, abrasive concentration is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 
Furthermore, differences in abrasive concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05).
Claim 13 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Abad et al (16 July 2009; US 2009/0183279 A1), Dinesh-Kumar et al. (2003. Virus-Induced gene silencing. In Methods in Molecular Biology: Plant Functional Genomics: Methods and Protocols. pgs 287-293) and Clough et al (1998. Floral dip: a simplified method for Agrobacterium-mediated transformation of Arabidopsis thaliana. The Plant Journal. 16: 735-743), Chung et al (2000. Floral spray transformation can efficiently generate Arabidopsis transgenic plants. Transgenic research 9: 471-476), and Fishel et al (2001. Integrated Pest Management: Introduction to crop scouting. pgs 1-23) as applied to claims 4, 6, 11, 12, 14, 16 and 17 above, and in further view of Gleba et al (2007. Viral vectors for the expression of proteins in plants. Current Opinion in Biotechnology 18:134-141). 
The claims are broadly drawn to a process of protecting crop plants on a field from a pest comprising growing said plants in soil of said field, determining, in a desired growth state of said plants, infestation of at least one of said plants by a pest and expressing a protein or an RNA that is detrimental to the pest comprising spraying aerial parts of the plant with an aqueous suspension containing Agrobacterium, at least one abrasive and as a spray adjuvant, a nonionic surfactant wherein the nucleic acid construct encoding a replicating viral vector encoding a protein of interest, said replicating viral vector being incapable of system movement in said plant. 

Abad et al, Dinesh-Kumar et al, Clough et al, Chung et al and Fishel et al do not teach wherein the nucleic acid construct encoding a replicating viral vector encoding a protein of interest, said replicating viral vector being incapable of system movement in said plant.
Gleba et al teach first- and second-generation viral vectors and transient expression of proteins [abstract]. Gleba et al teach that ‘the process can be performed on a large scale by spraying plants in the field with a mixture of viral particles and an abrasive such as carborundum" [page 134, col. 2, para. 2], Gleba et al teach that first-generation viral vectors used Agrobacterium to deliver viral vectors based on potato virus X (PVX) to plants as T-DNA copies via ‘agrospray’ or ‘wound-and agrospray’ methods [page 134, col. 2, para. 2], Gleba et al also teach that progress in second-generation viral vectors include different viral components that can be manipulated to provide for infectivity, amplification/replication, cell-to-cell movement, assembly of viral particles, shutoff of the plant cellular synthesis, silencing suppression, systemic spread, and so on [page 135, col. 2, para. 2], Gleba et al teach that by modifying the vectors in different ways, for example, through the introduction of silent mutations to remove putative cryptic splice sites, changing the codon usage, and adding multiple plant introns, highly active synthetic T-DNA templates have been constructed and delivered as DNA precursors using Agrobacterium [page 136, col. 1 para. 1]. Gleba et al teach that on the basis of these findings, a simple fully scalable protocol for heterologous protein expression in plants was designed that is devoid of stable genetic transformation of a plant, but instead relies on the transient amplification of viral vectors delivered to the entire plant using a highly diluted suspension of Agrobacterium carrying a proviral replicon on the T-DNA [page 136, col. 2, para. 2],
It would have been obvious, at the time of the invention to modify the methods of spraying aerial parts of with the suspension of Agrobacterium, abrasive, nonionic surfactant and gene of interest as taught by Abad et al, Dinesh-Kumar et al, Clough et al, Chung et al and Fishel et al. and use the construct of Gleba et al that included modified vectors that were incapable of systemic spread. The teachings of Gleba et al are similar to those of Abad et al and Dinesh-Kumar and the choice of viral vectors and viral 

Applicant’s Arguments dated 24 November 2020
Applicants urge that Dinesh-Kumar et al and Clough et al, Dinesh-Kumar et al and Clough et al in view of Rugini et al and Lin, Dinesh-Kumar et al and Clough et al in view of Dean et al, Dinesh-Kumar et al and Clough et al in view of Dean et al and in further view of Azad et al, and Dinesh-Kumar et al in view of Gleba et al do not state a prima facie case of obviousness against the claims given that the dependency has changed to claim 4.
These arguments have been carefully considered but are not deemed persuasive.  Due to Applicant’s amendments to the claims, a new grounds of rejection was made. The Abad et al reference was add that teach a  method of protecting a crop plant from a pest by expressing a protein that is detrimental to the pest (SEQ ID NO: 2) and spraying aerial parts of plants with an aqueous suspension contain Agrobacterium and an adjuvant. Abad et al also teach that the DNA sequence of interest is operably linked to a promoter. The Fishel et al reference was added that teach growing plants in soil of a field and determining, in a desired growth state, an infestation of at least one of the plants by a pest. Abad et al in combination with Dinesh-Kumar et al, Clough et al and Fishel et al teach all limitations in independent claim 4. Applicants did not argue the specific teaching concerning the dependent limitations as taught by the cited reference.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN M REDDEN/Examiner, Art Unit 1661